FILED
                            NOT FOR PUBLICATION                              JUN 22 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


THUY P. JOSEPH,                                  No. 14-35205

               Plaintiff - Appellant,            D.C. No. 1:12-cv-00267-EJL-
                                                 MHW
 v.

BOISE STATE UNIVERSITY; et al.,                  MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                              for the District of Idaho
                     Edward J. Lodge, District Judge, Presiding

                              Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      Thuy P. Joseph appeals pro se from the district court’s judgment dismissing

her race and national origin discrimination action alleging federal and state law

claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal under Fed. R. Civ. P. 12(b)(6), and may affirm on any basis supported by

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the record. Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008). We

affirm.

       The district court properly dismissed Joseph’s action because Joseph failed

to allege facts sufficient to show that any defendant discriminated against her on

the basis of her race or national origin, or retaliated against her for filing a

complaint with the Idaho Human Rights Commission. See Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009) (to avoid dismissal, “a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its

face” (citation and internal quotation marks omitted)); Nat’l Ass’n for

Advancement of Psychoanalysis v. Cal. Bd. of Psychology, 228 F.3d 1043, 1049

(9th Cir. 2000) (in determining whether a complaint states a claim for relief, “we

may consider facts contained in documents attached to the complaint”); see also 42

U.S.C. § 2000d (setting forth text of Title VI); Murray v. Principal Fin. Grp., Inc.,

613 F.3d 943, 944 (9th Cir. 2010) (Title VII only applies to employees); Cholla

Ready Mix, Inc. v. Civish, 382 F.3d 969, 978 (9th Cir. 2004) (§ 1983 “does not

create any substantive rights; rather it is the vehicle whereby plaintiffs can

challenge actions by governmental officials” (citation and internal quotation marks

omitted)).

       We do not consider matters not specifically and distinctly raised and argued


                                             2                                      14-35205
in the opening brief or raised for the first time on appeal. See Padgett v. Wright,

587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We reject Joseph’s contentions that the district court was unfairly prejudiced

against her.

      AFFIRMED.




                                          3                                    14-35205